NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT

TIMOTHY W. TUTTLE, JR.,          )
                                 )
           Appellant,            )
                                 )
v.                               )                Case No. 2D17-137
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed April 4, 2018.

Appeal from the Circuit Court for Lee
County; Thomas S. Reese, Judge.

Howard L. Dimmig, II, Public Defender,
and Richard J. Sanders, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Laurie Benoit-Knox,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, KHOUZAM, and SALARIO, JJ., Concur.